Title: To Alexander Hamilton from Aaron Burr, 18 June 1804
From: Burr, Aaron
To: Hamilton, Alexander



Nyork 18 June 1804
Sir,

I send for your perusal a letter signed Ch. D. Cooper which, though apparently published some time ago, has but very recently come to my knowledge. Mr Van Ness who does me the favor to deliver this, will point out to you that Clause of the letter to which I particularly request your attention.

You might perceive, Sir, the necessity of a prompt and unqualified acknowledgment or denial of the use of any expressions which could warrant the assertions of Dr Cooper.
I have the honor to be   Your Obt Svt

A. Burr
Genl. Hamilton

